

113 HR 3781 IH: American Unemployed Worker Investment Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3781IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Lowenthal introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow small employers a credit against income tax for hiring individuals receiving unemployment compensation.1.Short titleThis Act may be cited as the American Unemployed Worker Investment Act of 2013.2.Credit for employers who hire individuals receiving unemployment compensation(a)In generalSubsection (d) of section 51 of the Internal Revenue Code of 1986 (defining members of targeted group) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by adding at the end the following new subparagraph:(J)in the case of a small business employer, a qualified unemployment compensation recipient..(b)Qualified unemployment compensation recipientSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively, and by inserting after paragraph (10) the following new paragraph:(11)Qualified unemployment compensation recipient; small business employer(A)In generalThe term qualified unemployment compensation recipient means any individual who is certified by the designated local agency as—(i)not being a student for at least 6 months during the 1-year period ending on the hiring date,(ii)being in receipt of unemployment compensation under State or Federal law on the hiring date, and(iii)having a hiring date during the 2-year period which begins on the date of the enactment of this paragraph.(B)Small business employerFor purposes of this paragraph, the term small business employer means, with respect to any hiring date, any employer which employs more than 10 but fewer than 25 full-time equivalent employees throughout the taxable year.(C)StudentFor purposes of this paragraph, a student is an individual enrolled at least half-time in a program that leads to a degree, certificate, or other recognized educational credential for at least 6 months (whether or not consecutive) during the 1-year period ending on the hiring date..(c)Maximum $4,000 credit per employeeParagraph (3) of section 51(b) of the Internal Revenue Code of 1986 is amended by inserting $10,000 per year in the case of any individual who is a qualified unemployment compensation recipient by reason of subsection (d)(11), after $6,000 per year (.(d)Denial of credit unless employment full time for 1 yearParagraph (3) of section 51(i) of the Internal Revenue Code of 1986 (relating to individuals not meeting minimum employment periods) is amended by adding at the end the following new subparagraph:(C)Special rules for qualified unemployment compensation recipientsNo wages shall be taken into account under subsection (a) with respect to a qualified unemployment compensation recipient unless—(i)such individual is employed by the employer for not less than 35 hours per week for not less than 1 year, and(ii)the number of full-time equivalent employees of the employer is increased by 1 for at least 1 year by reason of such individual’s employment by the employer..(e)Credit made available to tax-Exempt employers in certain circumstances(1)In generalSubsection (e) of section 3111 of the Internal Revenue Code of 1986 is amended—(A)by striking qualified veterans in the subsection heading and inserting qualified individuals,(B)by striking qualified veteran each place it appears in the text and inserting qualified individual, and(C)by striking qualified veterans in paragraph (2) and inserting qualified individuals.(2)Qualified individual definedSubparagraph (B) of section 3111(e)(5) of such Code is amended to read as follows:(B)the term qualified individual means—(i)any qualified veteran (as defined in section 51(d)(3)), and(ii)any qualified unemployment compensation recipient (as defined in section 51(d)(11))..(3)Conforming amendmentParagraph (2) of section 52(c) of such Code is amended—(A)by inserting and qualified unemployment compensation recipients after qualified veterans in the heading, and(B)by inserting and qualified unemployment compensation recipients after qualified veterans in the text.(f)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act.